[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This case was called for trial (week certain) on March 25, 1998. The court was informed that the plaintiffs had discharged their attorney and therefore sought 90 days to obtain a new attorney. The court notes that no motion for permission to withdraw as attorney is on file. The court concludes that the plaintiffs were not ready to proceed to trial on the date assigned. Furthermore, because the discharge of the plaintiffs' attorney came to the court's attention on the eve of trial it is not deemed to be a proper excuse. Accordingly, for not being ready to proceed, a nonsuit hereby enters against the plaintiff pursuant to Practice Book § 351.
MOTTOLESE, JUDGE